Citation Nr: 1210834	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from April 6, 2007 through October 28, 2010.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, on and after October 29, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  From April 6, 2007 through October 28, 2010, the Veteran's PTSD was manifested by anxiety, sleep disturbance, anger outbursts, flashbacks, depression, nightmares, hypervigilance, memory impairment, increased startle response, irritability, dissociative episodes, family and social relationship problems, panic attacks, impulsivity, compulsions and obsessions, and social isolation.  The evidence also shows that the Veteran had depressed, anxious, and irritable mood; full, flat, angry, or restricted affect; pressured or rapid speech; suicidal and homicidal ideation; occasional tangential thought process; preoccupied thought content; poor concentration; hallucinations; and good hygiene.  

2.  On and after October 29, 2010, the Veteran's PTSD was manifested by anger, frustration, social isolation, sleep disturbance, intrusive recollections and memories, nightmares, flashbacks, and avoidance of trauma-related stimuli.  The evidence also shows that the Veteran had good hygiene; anxious, dysphoric, or subdued mood; appropriate or constricted affect; short attention span; circumstantial or tangential thought process and speech; preoccupied thought content; auditory hallucinations on one occasion; no evidence of inappropriate behavior; obsessive and ritualistic behavior; panic attacks; suicidal and homicidal ideation on one occasion; impaired memory; and good eye contact.  



CONCLUSIONS OF LAW

1.  From April 6, 2007 through October 28, 2010, the criteria for an increased evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  On and after October 29, 2010, the criteria for an evaluation in excess of 70 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a December 2011 readjudication of the Veteran's claim, letters dated in May 2007 and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with two VA examinations with regard to his claim.  The Veteran has not indicated that he found either of the examinations inadequate.  The Board finds that the VA examinations provided in this case were adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's PTSD under the pertinent rating criteria during the time periods on appeal, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a June 2005 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective March 22, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In April 2007, the Veteran filed the current claim seeking entitlement to an increased rating for his service-connected PTSD.  By a July 2007 rating decision, the RO assigned a 50 percent evaluation for the Veteran's PTSD, effective April 6, 2007.  In November 2007, the Veteran filed a notice of disagreement, and in September 2008, he perfected his appeal.  An April 2008 rating decision assigned a temporary total disability evaluation for PTSD under 38 C.F.R. § 4.29 (2011), effective from September 25, 2007 through October 31, 2007, with the previous 50 percent evaluation resuming effective November 1, 2007.  Thereafter, a June 2009 rating decision assigned a second temporary total disability evaluation for PTSD under 38 C.F.R. § 4.29, effective from February 17, 2009 through March 31, 2009, with the previous 50 percent evaluation resuming on April 1, 2009.  By a December 2011 rating decision, the RO awarded a 70 percent evaluation, effective October 29, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran has been awarded the maximum benefit allowable by law during the periods of September 25, 2007 through October 31, 2007 and from February 17, 2009 through March 31, 2009, the Board will not consider whether the Veteran is entitled to an increased rating during those time periods.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF score of 41-50 reveals serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.

I.  From April 6, 2007 through October 28, 2010

In an April 2007 statement, M.K., Ph.D., diagnosed PTSD and reported that the Veteran's symptoms were severe at many times during the course of his treatment of the Veteran.  Dr. M.K. noted that the Veteran's PTSD prevented him from functioning in a number of ways.  Dr. M.K. indicated that the Veteran had symptoms, including severe depression, anxiety, and panic attacks, as well as flat affect, difficulty sleeping, inability to concentrate, memory loss during stress, heavy sweating, heart palpitations, trembling or shaking, forgetfulness, hypervigilance, increased startle response, severe pressured and rapid speech, anxiety, nervousness, depression, flashbacks, tearfulness, a high level of agitation, high emotions, dissociative episodes, fatigue, feeling overwhelmed, restlessness, irritability, muscle tension, difficulty breathing and hyperventilating.  Dr. M.K. stated that a psychological test was administered to the Veteran in March 2007 and showed that his PTSD was severe and reflective of PTSD with difficulty working, difficulty in social situations, and difficulty in relationships.  Dr. M.K. reported that the Veteran's score "indicated (as did clinical verification) a debilitating level of PTSD interfering with her [sic] capacity to function on a daily basis."

An April 2007 private treatment record reflects that the Veteran reported symptoms including depression, flashbacks, verbal aggression, sleep disturbance, agitation, panic attacks, and intrusive memories.  

A May 2007 private outpatient neuropsychological evaluation notes the Veteran's complaints of gradually worsening memory problems.  The Veteran's wife reported that the Veteran had forgetfulness beginning four years before involving difficulty remembering specific conversations.  She also stated that the Veteran had rare instances of disorientation while driving.  The Veteran stated that he had a long history of easy irritability and agitation generally displayed by becoming loud and yelling.  He denied physically harming others and his wife did not feel that she was in any danger.  The Veteran stated that his mood began to improve one and a half years before, when he began receiving treatment for PTSD.  The treatment record indicates that the Veteran's medical record reflected possible auditory and visual hallucinations, which seemed more appropriately identified as perceptual distortions and occasional visions of shadows, the sound of ringing in his ears, and the occasional smell of flowers.  Mental status examination revealed the Veteran was neatly dressed and well groomed.  He was alert and fully oriented.  His mood was generally euthymic with a full range of affect that was appropriate to the content of his speech.  His speech was fluent, grammatically correct, and of normal volume, rate, and prosody.  There were no word finding difficulties.  Judgment and reasoning abilities were adequate and there was no evidence of thought disorder.  The Veteran denied suicidal and homicidal ideation.  Psychological testing revealed slowed processing speed and decreased problem solving and cognitive flexibility.  Acquisition, retention, and retrieval scores were all within average range and there was no evidence of a decline in verbal intellectual ability.  The examiner noted that the Veteran's subjective sense of memory loss was most likely explained by his PTSD.  The private examiner diagnosed PTSD and cognitive disorder, not otherwise specified.

In June 2007, the Veteran underwent a VA PTSD examination.  The Veteran noted intensive and regular treatment for PTSD, which he felt was helping.  He indicated that his medication, Fluoxetine, has helped him with his angry outbursts and irritability.  He reported that he was involved in group therapy and individual psychotherapy.  He noted symptoms, including memory lapses, sleep disturbance, flashbacks, irritability, anger, flying "off the handle," and verbal abuse of his wife.  He also endorsed intrusive memories, avoidance of trauma-related stimuli, nightmares, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty concentrating, hypervigilance, exaggerated startle response, and memory disturbance.  He indicated that he had a conflicted relationship with his daughter and that he did not see his adopted children often, but that he had a warmer relationship with his older daughter.  He stated that he did not have any social relationships and that he seldom went anywhere.  He reported activities including watching television, working in the yard, and using the computer.  He denied a history of suicide attempts as well as a history of violence or assaultiveness.  He described social isolation and not venturing out except for essentials.  He reported angry outbursts.  

Mental status examination revealed the Veteran was clean, neatly groomed, and appropriately and casually dressed.  He was restless and tense, but speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, attentive, and guarded.  His mood was anxious and dysphoric and his affect was appropriate and full.  He was easily distracted with a short attention span.  He was fully oriented and his thought process was tangential.  His thought content was preoccupied with one or two topics and ruminations.  There were no delusions.  Judgment and insight were intact.  He reported a history of homicidal thoughts, but had never acted upon the feelings.  He also stated that, every few months, he had a period of suicidal ideation.  There was good impulse control and no episodes of violence toward others, although he had frequent episodes of rageful outbursts which resulted in him hitting walls or breaking dishes.  The Veteran was able to maintain minimum personal hygiene.  Remote memory was severely impaired, and recent and immediate memory were moderately impaired.  There were problems with some of the activities of daily living, including severe problems shopping, moderate problems traveling, driving, and engaging in other recreational activities, and no problems feeding, bathing, dressing, or engaging in sports or exercise.  The VA examiner noted that the Veteran's symptoms of irritability, short temper, and low frustration tolerance adversely affected his relationships in his family and cost him friends and acquaintances over the years.  The Veteran indicated that he retired from his previous employment as a welder as a result of multiple medical problems and surgeries.  The VA examiner diagnosed chronic PTSD and dysthymia.  A GAF score of 41 was assigned.  The examiner noted that the Veteran retired from his job as a welder which was "well suited to his needs" due to physical problems and stated that "[l]acking other job skills, still having difficulty being around others, having a medical disability with limitations and being older renders him unable to seek and secure substantially gainful employment."  The examiner concluded that there was no total occupational and social impairment due to PTSD signs and symptoms, but that there were deficiencies in judgment, thinking, family relations, and mood due to PTSD signs and symptoms.  The examiner indicated that there were no deficiencies in work due to PTSD signs and symptoms.

A June 2007 private treatment record indicates that the Veteran continued to have significant mood and PTSD symptoms.  He reported flashbacks, verbal aggression, sleep disturbance, agitation, flashbacks, and panic attacks.

A July 2008 VA treatment record notes the Veteran's complaints of feeling frustrated and irritable.  He reported intrusive recollections of his Vietnam experiences as well as nightmares.  His appetite was normal, his energy was low, and his sleep pattern was not good.  He noted poor concentration and short-term memory.  He endorsed feeling easily irritated.  He indicated that he saw a VA contracted psychologist every week for PTSD, and underwent group therapy.  He noted that his medication included Fluoxetine.  Mental status examination revealed the Veteran was fully oriented with fair eye contact.  The Veteran was affable, appropriately dressed and groomed, and irritable.  There was no abnormal or involuntary movement and there were no signs of hallucinations, delusions, bizarre behaviors, or other indicators of psychotic process.  His speech was loud, fluent, coherent, and relevant.  Affect was angry and mood was a "6" on a 1 to 10 scale, where "10" indicates severe depression.  The Veteran denied intent to harm himself or others.  His insight was poor to fair and social judgment was grossly intact.  The diagnoses were PTSD and probable depressed mood.

Private medical treatment records from November 2007 through February 2009 reveal diagnoses of and treatment for PTSD.  A December 2007 record reflects that the Veteran endorsed flashbacks, poor memory, sleep disturbance, agitation, flashbacks, depression, panic attacks, and nightmares.  A February 2008 record indicates that the Veteran had flashbacks, panic attacks, nightmares, verbal aggression, depression, sleep disturbance, agitation, and panic attacks.  An April 2008 treatment record reflects that the Veteran endorsed flashbacks, panic attacks, nightmares, hypervigilance, verbal aggression, depression, sleep disturbance, agitation, and panic attacks.  In July 2008, the Veteran reported recurring nightmares, flashbacks, sleep disturbance, intrusive memories, anxiety, and family and marital conflict.  An October 2008 record reflects that the Veteran reported nightmares, flashbacks, agitation, and depression.  A February 2009 treatment record notes the Veteran's complaints of night terrors, hot sweats, nightmares, flashbacks, hypervigilance, agitation, and angry outbursts.  He also endorsed intrusive memories, anxiety, and family and marital conflict.

VA treatment records from April 2009 through September 2010 reveal diagnoses of and treatment for PTSD, including group therapy.  In April 2009, the Veteran complained of sleep disturbance and nightmares.  He reported that he lived with his wife, mother, and youngest son.  Mental status examination revealed the Veteran's dress was casual and hygiene was fair.  He slouched and had slow, retarded movements.  His attitude was cooperative and his eye contact was appropriately focused.  Speech was normal, mood was anxious, and affect was restricted.  Thought process was logical and coherent and thought content reflected preoccupations.  There were no hallucinations reported, and the Veteran denied suicidal and homicidal ideation.  The Veteran was alert and fully oriented with normal attention and concentration.  Memory was adequate, and insight and judgment were fair.  June 2009 treatment records note the Veteran's complaints of sleep disturbance and nightmares.  He noted a history of impulsivity and angry outbursts, compulsions and obsessions, as well as auditory, olfactory, and visual hallucinations.  Mental status examination revealed cooperative but irritable mood.  The Veteran was angry, anxious, depressed, cooperative, attentive, and interested.  His behavior was appropriate and speech was normal.  Mood was euthymic and affect was congruent.  Perceptions and thought content were normal.  Thought process was goal-directed.  The Veteran was alert and fully oriented with good insight and judgment.  There was concentration difficulty.  The diagnoses were PTSD, depression, and anxiety.  A GAF score of 50 was assigned.

July 2009 treatment records indicate that mental status examination showed the Veteran's dress was casual and hygiene was fair.  He slouched and had slow, retarded movements.  His attitude was cooperative and his eye contact was appropriately focused.  Speech was normal, mood was anxious, and affect was restricted.  Thought process was logical and coherent and thought content reflected preoccupations.  There were no hallucinations reported, and the Veteran denied suicidal and homicidal ideation.  The Veteran was alert and fully oriented with normal attention and concentration.  Memory was adequate, and insight and judgment were fair.  In October 2009, the Veteran reported hypervigilance, occasional intrusive recollections, and nightmares, as well as sleep disturbance.  He noted feeling tired at times, but denied persistent depression as well as suicidal ideation.  Mental status examination revealed the Veteran was alert and fully oriented.  He was appropriately dressed and groomed with normal speech and no psychomotor agitation or retardation.  Mood was "okay" and affect was restricted.  Thought process was well-organized and no delusions or hallucinations were present.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  The diagnoses were chronic PTSD and depression.

December 2009 VA treatment records reflect that the Veteran reported symptoms including nightmares and sleep disturbance.  The records note diagnoses of chronic PTSD, depression, and anxiety.  A GAF score of 55 was assigned.  In March 2010, the Veteran complained of sleep disturbance, nightmares, variable mood, and problems with anger.  He denied suicidal ideations.  He reported hypervigilance and intrusive recollections.  Mental status examination revealed the Veteran was polite and cooperative with good eye contact and normal motor activity.  Hygiene and dress were appropriate and intact.  Speech was clear, coherent, and well-oriented.  Affect was minimally constricted and mood was slightly irritable.  Thought process was intact and thought content was clear.  The Veteran denied suicidal and homicidal ideation.  The diagnoses were chronic PTSD and depressive disorder, and a GAF score of 55 was assigned.

June 2010 VA treatment records note the Veteran's complaints of nightmares, flashbacks, and sleep disturbance.  He denied suicidal ideation or intention.  Mental status examination revealed the Veteran was polite and cooperative with fair eye contact and normal motor activity.  Hygiene and dress were appropriate.  Speech was clear, coherent, and well-oriented.  Affect was mildly constricted and mood was slightly subdued.  Thought process was intact and thought content was clear.  The Veteran denied current plans of harming himself or others.  The diagnoses were chronic PTSD and depression, and a GAF score of 55 was assigned.  September 2010 records note the Veteran's reports of irritability, nightmares, and flashbacks.  He reported that he sometimes thought of wanting to harm himself or others.  Mental status examination reveals that he was polite and cooperative and maintained good eye contact.  Motor activity was normal and hygiene and dress were appropriate and intact.  Speech was clear, coherent, and goal-oriented.  The Veteran's affect was mildly constricted and his mood was slightly irritable.  Thought process was intact and thought content was clear.  The diagnoses were chronic PTSD, depression, and adjustment disorder.  A GAF score of 55 was assigned.

The 50 percent evaluation assigned to the service-connected PTSD during the pertinent time period contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 41and 50 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 55 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10 95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an increased rating of 70 percent, but not greater, for the Veteran's service-connected PTSD from April 6, 2007 through October 28, 2010. 

During the pertinent time periods, the Veteran reported symptoms including anxiety, sleep disturbance, anger outbursts, depression, nightmares, flashbacks, hypervigilance, memory impairment, increased startle response, tearfulness, low energy, irritability, dissociative episodes, fatigue, restlessness, and muscle tension.  He also described hyperventilating, family and social relationship problems, poor concentration, verbal aggression, panic attacks, impulsivity, compulsions and obsessions, disorientation, possible auditory and visual hallucinations, intrusive memories, avoidance of trauma-related stimuli, diminished interest in activities, and social isolation.

The medical evidence shows that the Veteran was alert and fully oriented with good hygiene.  He was severely depressed with a full, flat, angry, or restricted affect.  He also had euthymic, anxious, irritable, and depressed mood.  His speech was pressured and rapid or normal.  Insight and judgment were intact or poor.  Eye contact was good.  The Veteran occasionally endorsed a history of suicidal and homicidal ideation without plan or intent, but at other times, denied suicidal and homicidal ideation.  His thought process was sometimes tangential and at other times was normal and logical.  His thought content was sometimes preoccupied with one or two topics and ruminations and at other times, was normal.  He had good impulse control.  Concentration was poor or normal.  The Veteran occasionally endorsed auditory, visual, and olfactory hallucinations.  The VA examiner found that there was not total occupational and social impairment, but there was impairment in judgment, thinking, family relationships, and mood.

With consideration of the entire record, the Board finds that the evidence shows that the Veteran's PTSD more nearly approximates the criteria for the next higher disability rating of 70 percent during the pertinent time periods.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  While there is evidence of suicidal ideation, impaired impulse control, spatial disorientation, and inability to establish and maintain effective relationships, the evidence does not show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  While speech was pressured and rapid or normal, the evidence does not show that speech was intermittently illogical, obscure, or irrelevant.  The VA examiner reported that the Veteran had deficiencies in most areas, including school, family relations, judgment, thinking, and mood due to his PTSD.  While all symptoms listed for a 70 percent evaluation are not shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent evaluation are occupational and social impairment, with deficiencies in most areas.  In this case, the evidence of record demonstrates that this was met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's PTSD meets the criteria contemplated for a 70 percent evaluation from April 6, 2007 through October 28, 2010 under the provisions of Diagnostic Code 9411.

However, a rating in excess of 70 percent is not for assignment as the evidence of record does not show that manifestations of the Veteran's service-connected PTSD included grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time and place, memory loss for names of close relatives, own occupation, or own name that resulted in total occupational and social impairment.  Although the Veteran reported auditory, visual, and olfactory hallucinations, the evidence shows that they were only noted on an occasional basis, and denied the remainder of the time.  Thus, the evidence does not show persistent delusions or hallucinations.  Accordingly, the Veteran's symptoms during the pertinent time period do not meet the criteria for a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, nightmares, low energy, poor concentration, angry outbursts, intrusive thoughts and memories, avoidance of trauma-related stimuli, exaggerated startle response, flashbacks, irritability, trouble concentrating, hypervigilance, fatigue, hyperventilating, anxiety, and tearfulness.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 100 percent evaluation, as they do not result in total occupational and social impairment.  Mauerhan, 16 Vet. App. 436. 

IV.  On and After October 29, 2010

In October 2010, the Veteran underwent a VA PTSD examination.  The Veteran reported that he was married for 41 years, and that he got along fairly well with his family members.  He noted that he was angered and frustrated easily.  He stated that he was visited recently by a friend that he hadn't seen since the mid-1990's, but other than that, he has not had any social relationships besides family members.  He indicated that he belonged to a few veterans' organizations, but that he never attended meetings or events.  He reported that he stayed at home most of the time.  He stated that he used to fish and hunt, but that he stopped four years before when he lost the desire to do those things.  He noted that he took care of maintaining his house and property, and that his wife did most of the shopping.  He reported that he last went out to eat with his wife three months before.  The Veteran denied a history of suicide attempts and violence.  The Veteran complained of symptoms including disturbed sleep, low frustration tolerance, daily intrusive recollections, and moderately severe avoidance behaviors.  The Veteran reported recurrent and intrusive memories, nightmares, flashbacks, avoidance of trauma-related stimuli, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

Mental status examination revealed the Veteran was clean, appropriately dressed, and casually dressed.  His psychomotor activity was tense.  His speech was slightly pressured, but relevant.  His attitude was cooperative and attentive.  Mood was anxious and dysphoric, and affect was appropriate.  Attention was easily distracted and he had a short attention span.  The Veteran noted that he watched television, but had intrusive or wandering thoughts and often did not remember the content of what he was watching.  He was alert and fully oriented.  Thought process was circumstantial, tangential, and blocked.  Thought content was preoccupied with one or two topics.  There were no delusions and the Veteran's insight and judgment were intact.  The Veteran endorsed sleep impairment as well as nightmares.  There were no hallucinations, and there was no inappropriate behavior.  There was evidence of obsessive and ritualistic behavior, as the Veteran washed his hands 10 to 12 times per day and performed multiple perimeter checks before going to bed and every time he awakened.  The Veteran also endorsed panic attacks every six to eight weeks.  He noted that he had homicidal and suicidal thoughts in the past.  Impulse control was good and there was no evidence of violence.  The Veteran had the ability to maintain minimum personal hygiene and had some problems with the activities of daily living.  He had severe problems with shopping and other recreational activities, moderate problems driving, slight problems toileting and grooming, and no problems doing household chores, feeding, bathing, dressing, engaging in sports or exercise, or traveling.  He indicated that he would not go to the bathroom until all the doors were locked if home alone, and that he avoided shopping whenever possible.  He noted that he could not tolerate crowded venues.  The Veteran also reported memory problems.  His immediate memory was mildly impaired and his remote and recent memory was moderately impaired.  The examiner noted that the Veteran was a retired welder, and that he retired in April 1997 due to physical problems.  The diagnoses were chronic and severe PTSD and cognitive disorder.  A GAF score of 43 was assigned.  The examiner noted that the Veteran's symptoms would serve to reduce his reliability and productivity in many types of jobs, but that it appeared that he became unemployed due to his physical afflictions, rather than his PTSD.

The examiner stated that the Veteran did not have a blunt or flattened affect, although it appeared somewhat constricted.  He did not have circumlocutory or stereotyped speech, but there was mild circumstantial and tangential speech at times.  There was no intermittently illogical, obscure, or irrelevant speech.  Impulse control was mildly impaired, but there was no spatial disorientation.  Personal appearance and hygiene were within normal limits.  The Veteran had difficulty adapting to stressful circumstances with low frustration tolerance and periodic outbursts of anger, without physical aggression.  He did not appear to have grossly inappropriate behavior and was not a persistent danger to hurting himself or others.  The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms, and that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner noted that there was reduced reliability and productivity due to PTSD symptoms.

VA treatment records from October 2010 through October 2011 reveal continued complaints of and treatment for PTSD, including group therapy.  In October 2010, the Veteran reported irritability and poor sleep as well as some flashbacks.  In December 2010, the Veteran complained of poor sleep, but noted that his irritability was not severe.  He stated that, with the holiday, he had lots of people around, which he enjoyed.  A January 2011 treatment record reflects that the Veteran had hypervigilance and flashbacks.  He denied any thoughts of wanting to harm himself or others.  Mental status examination revealed him polite and cooperative.  He maintained good eye contact and showed normal motor activity.  His hygiene and dress was appropriate and intact.  His speech was brief, coherent, and goal-oriented.  His affect was mildly constricted and mood was slightly subdued.  Thought process was intact and thought content was clear.  The diagnoses were chronic PTSD and depression, and a GAF score of 58 was assigned.  April 2011 treatment records note a GAF score of 58.  The Veteran endorsed nightmares and sleep difficulties.  A May 2011 VA treatment record notes that the Veteran tried using Clonazepam and noticed no major differences regarding his anxiety, flashbacks, insomnia, or nightmares.  Mental status examination revealed the Veteran polite and cooperative.  He maintained good eye contact and showed normal motor activity.  His hygiene and dress were appropriate and intact.  His speech was clear, coherent, and goal-directed.  His affect was mildly constricted and mood was slightly subdued.  Thought process was intact and thought content was clear.  He denied current thoughts of harming himself or others.  The diagnoses included bereavement, chronic PTSD, and depression.  A GAF score of 58 was assigned.

A September 2011 VA treatment record reflects that the Veteran tried using Doxepin at bedtime, but noted no significant improvement regarding his sleep.  He also indicated that he tried Clonazepam, which was overly sedating.  He reported that he had occasional fatalistic thought without current intentions.  He noted that he was still using Fluoxetine, which was somewhat helpful.  He indicated that he was hypervigilant at nighttime and that he could still sometimes hear his mother, even though she passed.  Mental status examination revealed the Veteran polite and cooperative.  He maintained good eye contact and showed normal motor activity.  His hygiene and dress were appropriate and intact.  His speech was clear, coherent, and goal-oriented.  His affect was mildly constricted and his mood was slightly subdued.  Thought process was intact and thought content was clear.  The diagnoses were bereavement, chronic PTSD, and depression.  A GAF score of 58 was assigned.  Another September 2011 treatment record notes that the Veteran reported experiencing nightmares.  

The Veteran's current 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment ,thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or a worklike setting; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 43 shows serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 58 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10 95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey, 7 Vet. App. at 208; Pernorio, 2 Vet. App. at 628. 

Based on the evidence of record, the Board finds that the evidence does not support an increased rating greater than 70 percent for the Veteran's PTSD on and after October 29, 2010.  On and after October 29, 2010, the Veteran reported symptoms including anger, frustration, social isolation, loss of desire to engage in activities, sleep disturbance, low frustration tolerance, intrusive recollections and memories, nightmares, flashbacks, avoidance of trauma-related stimuli, and detachment or estrangement from others.  He also endorsed irritability with outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The medical evidence shows that the Veteran was alert and fully oriented with good hygiene.  His mood was anxious, dysphoric, and subdued, and his affect was appropriate or constricted.  He was easily distracted with a short attention span.  His thought process was intact or circumstantial, tangential, and blocked.  His thought content was clear or preoccupied with one or two topics.  The Veteran denied delusions, but once reported auditory hallucinations.  Insight and judgment were intact and there was no evidence of inappropriate behavior.  The Veteran reported obsessive and ritualistic behavior as well as panic attacks.  In addition, the Veteran endorsed suicidal and homicidal ideation without intent or plan on one occasion, and denied suicidal and homicidal ideation at other times.  There was mildly impaired impulse control but no history of violence.  Memory was impaired, but eye contact was good.  Speech was mildly circumstantial and tangential or normal.

The evidence shows that the Veteran's PTSD does not meet the criteria for the next higher disability rating of 100 percent on and after October 29, 2010 under the pertinent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In that regard, there is no evidence of grossly inappropriate behavior or disorientation to time or place.  While the evidence reflects some impairment in thought process and communication, as shown by the findings of circumstantial, tangential, and blocked thought process and speech as well as preoccupied thought content, at other instances, the Veteran's thought process, thought content, and speech were normal.  Thus, the evidence does not reflect gross impairment in thought processes or communication.  In addition, although the Veteran endorsed auditory hallucinations on one occasion, he denied delusions and hallucinations at other times; therefore, there is no evidence of persistent delusions or hallucinations.  The Board acknowledges that the Veteran reported a history of suicidal and homicidal ideation during his VA examination; nevertheless, the VA examiner concluded that the Veteran was not a persistent danger to hurting himself or others.  In addition, while the VA examiner noted that the Veteran had some difficulty performing some of the activities of daily living, the examiner did not indicate that the Veteran's PTSD prevented him from performing any of those activities.  Moreover, the Veteran's personally hygiene was consistently reported good; thus, the evidence does not show intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  Last, although the Veteran reported a history of memory impairment, there is no evidence that he had memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Veteran's symptoms on and after October 29, 2010 do not meet the criteria for a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, frustration, social isolation, nightmares, poor concentration, angry outbursts, intrusive thoughts and memories, avoidance of trauma-related stimuli, diminished interest in activities, flashbacks, irritability, trouble concentrating, hypervigilance, and exaggerated startle response.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 100 percent evaluation, as they do not result in total occupational and social impairment.  Mauerhan, 16 Vet. App. 436. 

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's PTSD during the pertinent time periods are not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which the Veteran's PTSD is evaluated specifically contemplate the level of impairment caused by that disability.  As demonstrated by the evidence of record, from April 6, 2007 through October 28, 2010, the Veteran's PTSD was manifested by anxiety, sleep disturbance, anger outbursts, flashbacks, depression, nightmares, hypervigilance, memory impairment, increased startle response, irritability, dissociative episodes, family and social relationship problems, panic attacks, impulsivity, compulsions and obsessions, and social isolation.  The evidence also shows that the Veteran had depressed, anxious, and irritable mood; full, flat, angry, or restricted affect; pressured or rapid speech; suicidal and homicidal ideation; occasional tangential thought process; preoccupied thought content; poor concentration; hallucinations; and good hygiene.  On and after October 29, 2010, the Veteran's PTSD was manifested by anger, frustration, social isolation, sleep disturbance, intrusive recollections and memories, nightmares, flashbacks, and avoidance of trauma-related stimuli.  The evidence also shows that the Veteran had good hygiene; anxious, dysphoric, or subdued mood; appropriate or constricted affect; short attention span; circumstantial or tangential thought process and speech; preoccupied thought content; auditory hallucinations on one occasion; no evidence of inappropriate behavior; obsessive and ritualistic behavior; panic attacks; suicidal and homicidal ideation on one occasion; impaired memory; and good eye contact.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present during the pertinent time periods in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the evidence reflects that the Veteran retired from employment as a welder in the 1990s due to physical problems.  The Veteran has never asserted, and the evidence does not suggest, that he is unemployable due to his PTSD.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has not been raised by the record.


ORDER

From April 6, 2007 through October 28, 2010, an increased rating of 70 percent, but no more, is warranted for the Veteran's service-connected PTSD, subject to the laws and regulations governing the payment of monetary benefits.

On and after October 29, 2010, an increased rating greater than 70 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


